USCA11 Case: 20-12774     Date Filed: 09/12/2022   Page: 1 of 25




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12774
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
VINCENT ELROY SIMS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:19-cr-80106-RS-1
                   ____________________
USCA11 Case: 20-12774        Date Filed: 09/12/2022      Page: 2 of 25




2                       Opinion of the Court                 20-12774


Before JORDAN, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Vincent Sims appeals his convictions and 248-month total
sentence for possession of a firearm and ammunition by a con-
victed felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e); posses-
sion with intent to distribute cocaine, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(C); and possession of a firearm in furtherance of
a drug trafficking offense, in violation of § 924(c)(1)(A)(i).
        Mr. Sims argues first that the district court erred in denying
his motion to suppress evidence obtained from the center console
of his car during a traffic stop because the initial stop was not based
on probable cause, it was unlawfully prolonged, and the subse-
quent search of his console was not based on reasonable suspicion
that he was armed and dangerous. Mr. Sims also challenges his
sentence. He contends that it is substantively unreasonable be-
cause the 8 months added to his requested 240-month sentence, the
statutory minimum, could not be justified by the sentencing factors
and were solely punitive. Finally, he argues that his prior convic-
tion for Florida robbery is not a “violent felony” under the Armed
Career Criminal Act (ACCA), 18 U.S.C. § 924(e), and thus he
should not have been subject to statutory enhancement.
      After review of the record and the parties’ briefs, we affirm.
The district court properly denied Mr. Sims motion to suppress and
USCA11 Case: 20-12774           Date Filed: 09/12/2022       Page: 3 of 25




20-12774                  Opinion of the Court                             3

imposed a substantively reasonable sentence, which was subject to
the enhancement required by the ACCA.1
                                      I
        Mr. Sims’ Fourth Amendment claim rests on the lawfulness
of a traffic stop that occurred in the early morning hours of April
29, 2019. The details of the stop were presented to a magistrate
judge during a three-day suppression hearing, which included tes-
timony from Mr. Sims and the two deputies who initiated the ini-
tial traffic stop and conducted the subsequent protective search of
the vehicle. We recount that testimony and the evidence pre-
sented during that hearing as well as the magistrate judge’s credi-
bility determinations and conclusions. We then explain why we
affirm the denial of the motion to suppress.
                                     A
      Deputy Chahine testified that, on the night in question, he
observed a car travelling down Hypoluxo Road, with dark front
window tints, that appeared to be speeding. The front window
caught his attention because it was not clear and made it difficult
to see the driver. Deputy Chahine ran the license plate, which
showed that the car was owned by a car rental company, and he
knew from experience that rental car windows could not be tinted
and that tinted windows on a rental car were “usually involved


1 We assume the parties’ familiarity with the record and set out only what is
necessary to explain our decision.
USCA11 Case: 20-12774            Date Filed: 09/12/2022        Page: 4 of 25




4                         Opinion of the Court                      20-12774

with . . . illicit criminal activity.” See D.E. 83 at 24–25. The car
then made an abrupt turn into a RaceTrac gas station located at the
intersection of Hypoluxo Road and Seacrest Boulevard.
        When the car left that gas station, Deputy Chahine saw it
first come to rest at a stop sign before turning right onto an access
road, but then roll through a second stop sign to turn left onto
Seacrest Boulevard. He followed the car down Seacrest Boulevard
with the intent to stop it for the stop sign violation, but as he fol-
lowed it, the car turned sharply onto Loquat Tree Drive. Deputy
Chahine informed Deputy Perez, whom he had contacted after in-
itially observing the car enter the gas station, that he was watching
the car. The car then turned right from Loquat Tree Drive onto
Old Spanish Trail, which wraps right back onto Seacrest Boulevard.
Deputy Chahine believed the car’s driving pattern to be evasive.
       Deputy Chahine explained that he was familiar with the area
near Loquat Tree Drive and Old Spanish Trail because he had han-
dled numerous calls there. In the two weeks prior to stopping Mr.
Sims in the neighborhood, he had responded to two separate
shooting incidents, and the area had a reputation as a high crime
area, known for crimes of violence and narcotics. After following
Mr. Sims down Old Spanish Trail, he observed Mr. Sims roll past
the stop bar (past the stop sign) to turn back onto Seacrest Boule-
vard and initiated a traffic stop at 1:55 a.m. 2


2 The deputies testified that Mr. Sims rolled past the “stop bar” before coming
to a complete stop on the intersection of Old Spanish Trail and Seacrest
USCA11 Case: 20-12774            Date Filed: 09/12/2022         Page: 5 of 25




20-12774                   Opinion of the Court                               5

       After initiating the stop, Deputy Chahine went to approach
the car when he noticed that Mr. Sims ducked down, moved his
arm toward the center console area appearing to open it, and the
vehicle shook slightly. He then saw Mr. Sims put his hands outside
the window, making him concerned when there was nothing in
them because, given the movement he had just observed, he ex-
pected to see registration or paperwork. As he spoke to Mr. Sims,
Deputy Chahine noticed that he appeared startled and acted hyper,
his right hand was shaking over the center console, and he would
reach around the car grabbing unrelated receipts. When Deputy
Chahine asked Mr. Sims where he was going, Mr. Sims said that he
was driving to his home on Seacrest Boulevard, making Deputy
Chahine more concerned that Mr. Sims had attempted to evade
him since his home was in the opposite direction.
       Deputy Chahine then motioned to Deputy Perez, who had
responded as backup, that he was going to pull Mr. Sims out of the
vehicle due to his concern that there could be a weapon in the car.
He based his suspicion on the motion he had observed in the car,
Mr. Sims’ evasive driving patter, and a bulge he noticed in Mr.
Sims’ pocket. Once Mr. Sims was out of his car, Deputy Chahine
conducted a pat-down, which revealed that the bulge was Mr.
Sims’ wallet. No weapons were found on Mr. Sims’ person.



Boulevard. The stop bar refers to “the white line on the concrete that signifies
where the stop sign is at.” D.E. 84 at 83. A vehicle must come to a complete
stop prior to the stop bar. See id.
USCA11 Case: 20-12774       Date Filed: 09/12/2022     Page: 6 of 25




6                      Opinion of the Court                20-12774

        Following the pat-down, Deputy Chahine asked Mr. Sims to
wait near the front of his police car while he verified records and
made the appropriate citations. Mr. Sims asked if he could return
to his car and shut the door, and after being told that he could not,
Mr. Sims said the deputies did not have permission to search his
car. Deputy Chahine also radioed in for a criminal history check,
which revealed that Mr. Sims had previously served prison time.
       Before Deputy Chahine asked Mr. Sims to step out of the car
and conducted the pat-down, he requested a K9 narcotics unit to
the scene. The K9 unit arrived about ten minutes after the traffic
stop began and performed a sniff around the outside of the car, but
did not alert the officers for the presence of drugs.
       At this point, Deputy Chahine made the decision to conduct
a limited search of the car based on his suspicions that there was a
weapon where he had initially observed Mr. Sims reaching. He
checked under the driver’s seat, but did not find anything. He then
opened the center console of the car and observed a gun, a bag full
of hypodermic needles, and medication bottles. He then placed
Mr. Sims under arrest, and a later search of the center console re-
vealed that it also contained narcotics. The firearm was loaded.
       Deputy Chahine finally testified that a light meter reading of
the front windows showed that 19 percent of the total light was
being transmitted, which was below the legally permitted mini-
mum of 28 percent, and the back window reading showed 13 per-
cent, which was below the legally permitted minimum of 15 per-
cent. See D.E. 78-23 (front window tint meter reading); D.E. 78-24
USCA11 Case: 20-12774        Date Filed: 09/12/2022     Page: 7 of 25




20-12774               Opinion of the Court                         7

(back window tint meter reading). Deputy Chahine issued a cita-
tion for the stop sign violation after the vehicle left the RaceTrac
gas station (the second stop sign) and for the window tint infrac-
tions. See D.E. 78-25 (stop sign violation citation); D.E. 78-26 (tint
violation citation). On cross-examination, Deputy Chahine testi-
fied that his fear that a weapon could be in the car was not dispelled
after the narcotics canine failed to alert because the canine would
not alert as to the presence of weapons.
       Deputy Perez corroborated much of Deputy Chahine’s tes-
timony, including the fact that the traffic stop occurred in a high
crime area, and that Mr. Sims had rolled past the stop bar at the
stop sign (the third stop) at the intersection of Old Spanish Trail
and Seacrest Boulevard. Deputy Perez further testified that he an-
gled his headlights toward the back of Mr. Sims’ car, and Deputy
Chahine angled his headlights toward the left side of the car to pro-
vide better visibility. When approaching the passenger side of the
vehicle, Deputy Perez noticed the vehicle moving and the person
inside the car moving. He also noticed that Mr. Sims appeared
nervous and that his hand was shaking. He found it unusual that,
after Deputy Chahine completed the pat-down, Mr. Sims re-
quested to return to his car.
       Mr. Sims also testified during the evidentiary hearing. He
said that on the night in question, he was headed down Hypoluxo
Road when he noticed two police cars. He noticed one make a U-
turn (Deputy Perez), but did not believe that he would be pulled
over, so he went to the gas station for drinks. He was aware of one
USCA11 Case: 20-12774       Date Filed: 09/12/2022   Page: 8 of 25




8                     Opinion of the Court                20-12774

police car across the street (Deputy Chahine), and another police
car in the RaceTrac parking lot (Deputy Perez), so when he left the
gas station parking lot, his awareness was heightened, and he made
sure to stop at both stop signs before getting onto Seacrest Boule-
vard. Mr. Sims then headed home, taking a back street through his
neighborhood down Loquat Tree Drive, which is the same route
that he takes every night to get home. Before pulling onto Seacrest
Boulevard from Old Spanish Trail, Mr. Sims pulled past the stop
bar because it was necessary to see traffic before making the turn.
After being pulled over, he did not place his hands under his seat
or make any sudden movement, and he immediately rolled down
the window and placed his hands outside.
       Mr. Sims further testified that he thought that he could re-
turn to his car after the pat-down, so he walked back toward it be-
fore he was told that he needed to wait by the police car. Deputy
Perez told him that the narcotics canine did not alert, so he would
hopefully be given citations and be free to go. When Deputy
Chahine began to walk toward Mr. Sims’ car, Mr. Sims said he did
not have permission to search it. Nevertheless, Deputy Chahine
conducted a limited search including of the center console. On
cross-examination, Mr. Sims stated, without further explanation,
that he had tinted the front windows of his rental car.
       After the hearing, the magistrate judge issued a report rec-
ommending the denial of both Mr. Sims’ original and amended mo-
tions to suppress. The magistrate judge rendered credibility find-
ings in favor of both Deputy Chahine and Deputy Perez and found
USCA11 Case: 20-12774       Date Filed: 09/12/2022     Page: 9 of 25




20-12774               Opinion of the Court                        9

Mr. Sims’ testimony less credible because he previously had been
convicted of felony offenses and had a direct interest in avoiding a
lengthy prison term. The magistrate judge specifically found that
the dashcam footage from both deputies’ cars did not impeach or
contradict either deputy’s testimony.
        Furthermore, the magistrate judge found that the traffic
stop was initially justified based on the illegal window tint of the
car alone, as Mr. Sims admitted to tinting the windows, and Dep-
uty Chahine confirmed that the windows were illegally tinted and
ultimately issued a citation. The magistrate judge also noted that
he had reviewed the footage of Mr. Sims exiting the RaceTrac gas
station to determine if he stopped at those two stop signs but de-
termined that the video footage was too dark and unclear to tell
either way. But the magistrate judge explained that even if Deputy
Chahine was mistaken about whether Mr. Sims had come to a
complete stop (at the second stop sign), that would not render the
traffic stop impermissible because Deputy Chahine’s mistake of
fact was reasonable under the circumstances. Furthermore, the
magistrate judge concluded that Mr. Sims’ failure to stop before the
stop bar at the intersection of Old Spanish Trail and Seacrest Boule-
vard (the third stop sign)—which Mr. Sims conceded—also justi-
fied the initial stop.
      The magistrate judge then concluded that the deputies had
reasonable suspicion, based on specific, articulable facts, that Mr.
Sims was armed and dangerous, so the limited protective search of
the center console of Sims’ car was reasonable under the Fourth
USCA11 Case: 20-12774       Date Filed: 09/12/2022    Page: 10 of 25




10                     Opinion of the Court                20-12774

Amendment. Before initiating the traffic stop, Deputy Chahine be-
lieved Mr. Sims’ driving to be evasive, and he observed furtive
movement towards the center console of the car once it was
stopped, which Deputy Perez also noticed. Moreover, while talk-
ing to Mr. Sims in the driver’s seat, Deputy Chahine observed that
he was sweating, nervous, and his hand was shaking. The magis-
trate judge reasoned that the police cars’ overhead lights and head-
lights provided enough ambient light for the deputies to make their
observations.
       Finally, the magistrate judge noted that the traffic stop oc-
curred in a neighborhood known as a high crime area, where Dep-
uty Chahine had responded to two shootings in the two weeks be-
fore the traffic stop, and Deputy Chahine was aware of Mr. Sims’
prior inmate status. These facts were sufficient for the magistrate
judge to find that Deputies Chahine and Perez had a reasonable
belief that Mr. Sims was armed and dangerous and might regain
control of a weapon upon returning to his vehicle. Moreover,
when Deputy Chahine performed his search of the car, it was lim-
ited to the center console, where he had observed the furtive
movements and where a weapon could be hidden. The magistrate
judge finally found that officer safety still was a concern, even
though Mr. Sims was not near the car, because he would have been
permitted to return at the stop’s conclusion.
        Mr. Sims objected to many of Deputy Chahine’s observa-
tions supporting probable cause to initiate the traffic stop, as well
as his reasonable suspicion that Mr. Sims was dangerous to justify
USCA11 Case: 20-12774           Date Filed: 09/12/2022         Page: 11 of 25




20-12774                   Opinion of the Court                              11

the protective limited search of the car. He also objected to the
magistrate judge’s credibility findings, and conclusion that the ini-
tial stop and the subsequent search of his car were reasonable. The
district court adopted the magistrate judge’s report and denied the
motion to suppress. Mr. Sims subsequently entered into an agree-
ment to plead guilty to the three charges in his indictment, reserv-
ing his right to appeal the district court’s denial of his motion to
suppress. 3
                                       B
      The Fourth Amendment protects against unreasonable
searches and seizures. U.S. Const. amend. IV. Accordingly, evi-
dence obtained in violation of a person’s Fourth Amendment rights
generally must be suppressed. See United States v. Andres, 960
F.3d 1310, 1316–17 (11th Cir. 2020).


3 On appeal, Mr. Sims argues that the subsequent search of his car was not
based on probable cause. See Appellant’s Br. at 19 (“The warrantless search
of Mr. Sims’ vehicle violated the Fourth Amendment because it was not sup-
ported by probable cause.”). But as the magistrate judge explained, the correct
inquiry with regard to this limited protective search of Mr. Sims’ car is not
whether the deputies had probable cause that there was contraband in the car,
but whether they had reasonable suspicion that Mr. Sims’ was armed and dan-
gerous. See D.E. 75 at 21–24. See also Michigan v. Long, 463 U.S. 1032, 1049–
51 (1983). Mr. Sims acknowledged the appropriate standard in his reply brief,
see Appellant’s Reply Br. at 4–5, and though he should have articulated it in
his initial brief, we nevertheless consider the reasonableness of the subsequent
search in the interest of justice.
USCA11 Case: 20-12774        Date Filed: 09/12/2022      Page: 12 of 25




12                      Opinion of the Court                  20-12774

       The denial of a motion to suppress is a mixed question of
fact and law. See United States v. Gibbs, 917 F.3d 1289, 1294 (11th
Cir. 2019). We review questions of law de novo and questions of
fact for clear error, construing the facts in the light most favorable
to the party that prevailed before the district court. See id. And we
“afford[] substantial deference to the factfinder’s credibility deter-
minations.” Id.
                                   1
       A traffic stop is an unreasonable seizure “unless it is sup-
ported by reasonable suspicion of criminal activity or probable
cause that a traffic violation has occurred.” Andres, 960 F.3d at
1317. The reasonableness of a traffic stop does not depend on the
subjective intentions of the officers involved. See Whren v. United
States, 517 U.S. 806, 813 (1996).
        The legality of a traffic stop is analyzed under the standard
articulated in Terry v. Ohio, 392 U.S. 1 (1968). See United States v.
Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001). We examine “(1)
whether the officer's action was justified at its inception—that is,
whether the officer had probable cause or reasonable suspicion to
initiate the stop, and (2) whether the stop was reasonably related in
scope to the circumstances that justified it in the first place.” Gibbs,
917 F.3d at 1294. The first of these conditions “is met whenever it
is lawful for police to detain an automobile and its occupants pend-
ing inquiry into a vehicular violation.” Arizona v. Johnson, 555
U.S. 323, 327 (2009).
USCA11 Case: 20-12774        Date Filed: 09/12/2022      Page: 13 of 25




20-12774                Opinion of the Court                         13

        A traffic stop is supported by probable cause when “the facts
and circumstances within the collective knowledge of law enforce-
ment officials . . . are sufficient to cause a person of reasonable cau-
tion to believe an offense has been or is being committed.” United
States v. Pierre, 825 F.3d 1183, 1192 (11th Cir. 2016) (alteration in
original) (quotation omitted). Under Florida law, driving with ille-
gally tinted windows is a violation and serves as a valid basis for a
traffic stop. See id. See also Fla. Stat. §§ 316.2953 & 316.2954.
        An otherwise lawful traffic stop violates the Fourth Amend-
ment if it is prolonged beyond the time reasonably necessary to
complete the mission of the stop. See Rodriguez v. United States,
575 U.S. 348, 354 (2015). Beyond issuing a traffic ticket, the mission
of a traffic stop can include checking the driver’s license, searching
for outstanding warrants against the driver, and checking the vehi-
cle’s registration and proof of insurance. See id. at 355. Although
officers may conduct some unrelated investigations during the
course of the stop, they may not measurably extend the duration
of the traffic stop absent the reasonable suspicion ordinarily re-
quired to justify detaining an individual. See id. at 354–55. A dog
sniff does not measurably extend the duration of a lawful traffic
stop if the canine unit arrives while officers are “still conducting
routine record checks and preparing the traffic citations.” United
States v. Braddy, 11 F.4th 1298, 1311–12 (11th Cir. 2021).
       Here, the initial traffic stop was lawful because Mr. Sims was
stopped based on probable cause that his vehicle’s windows were
tinted beyond the legally acceptable parameters. Deputy Chahine
USCA11 Case: 20-12774           Date Filed: 09/12/2022        Page: 14 of 25




14                        Opinion of the Court                      20-12774

noticed the dark tints on Mr. Sims’ car and ran an initial check on
the license plate, which revealed that it was a rental car. Based on
his prior experience, he knew that rental car companies did not typ-
ically allow tinted windows on their rentals and that tinted win-
dows often were a sign of illicit criminal activity. The “facts and
circumstances” here were “sufficient to cause a person of reasona-
ble caution to believe” that a traffic infraction had been committed.
See Pierre, 825 F.3d at 1192. Our conclusion is supported by the
fact that after Deputy Chahine executed the stop, he performed a
window tint meter reading that revealed that the windows were in
fact illegally tinted.4
       After initiating the stop, Deputy Chahine performed routine
checks reasonably related to the purpose of the stop, including run-
ning Mr. Sims’ license, investigating whether he had any outstand-
ing citations, and performing a test on the vehicle’s tint levels. He
also conducted a criminal background check and called for a nar-
cotics K9 unit after he observed certain red flags as he approached

4 We find no reason to address whether Mr. Sims did in fact stop at either the
second stop sign outside the RaceTrac gas station or the third stop sign at the
intersection of Old Spanish Trail and Seacrest Boulevard. Though the dash-
cam footage did contain audio of Deputy Chahine telling Mr. Sims that “the
reason for the stop” was that Mr. Sims “didn’t come to a full and complete
stop before [he] got onto Seacrest [Boulevard],” D.E. 78-18 at 3, Deputy
Chahine also testified that he believed the windows were illegally tinted and
that was also why he initiated the stop. Because the magistrate judge (and
district court through adoption) credited Deputy Chahine’s testimony, and we
owe those findings “substantial deference,” see Gibbs, 917 F.3d at 1294, we do
not disturb them here.
USCA11 Case: 20-12774       Date Filed: 09/12/2022    Page: 15 of 25




20-12774               Opinion of the Court                       15

Mr. Sims’ car and began talking to him, including Mr. Sims’ furtive
movements toward the center console and his general nervous de-
meanor as Deputy Chahine asked him routine questions. No more
than ten minutes passed from when the stop was initiated, and the
K9 unit arrived to do a sniff around the perimeter of the vehicle.
Thus, this slight delay does not constitute an impermissibly pro-
longed stop.
       In sum, we hold that the initial traffic stop was supported by
probable cause based on Deputy Chahine’s reasonable belief that
the windows were tinted beyond the legally acceptable limit and
that the stop was not prolonged in an unconstitutional manner.
                                 2
        Though Mr. Sims characterizes his challenge of the subse-
quent search of his car as “a warrantless search” that lacked proba-
ble cause, in the interest of justice we will construe his argument
as one that contests whether the deputies had reasonable suspicion
that he was armed and dangerous. Officers are permitted to “take
such steps as [are] reasonably necessary to protect their personal
safety and to maintain the status quo during the course of the stop.”
United States v. Hensley, 469 U.S. 221, 235 (1985). The Supreme
Court has explained that “protection of police and others can jus-
tify protective searches when police have a reasonable belief that
the suspect poses a danger, that roadside encounters between po-
lice and suspects are especially hazardous, and that danger may
arise from the possible presence of weapons in the area surround-
ing a suspect.” Long, 463 U.S. at 1049. Limited protective sweeps,
USCA11 Case: 20-12774        Date Filed: 09/12/2022     Page: 16 of 25




16                      Opinion of the Court                 20-12774

including a “search of the passenger compartment of an automo-
bile, limited to those areas in which a weapon may be placed or
hidden, is permissible if the police officer possesses a reasonable be-
lief based on ‘specific and articulable facts which, taken together
with the rational inferences from those facts, reasonably warrant’
the officers in believing that the suspect is dangerous and the sus-
pect may gain immediate control of weapons.” Id. (citing Terry,
392 U.S. at 21).
       The magistrate judge noted the specific articulable facts that
provided Deputy Chahine with the reasonable belief that Mr. Sims
could have a weapon in his vehicle. We quote that thorough anal-
ysis here:
       In light of [Mr. Sims’] evasive and suspicious driving
       patten, his behavior and conduct that evening, the
       time of night and high crime area, the recent shoot-
       ings in the immediate area, and the other factors tes-
       tified to by the deputies, it was entirely reasonable for
       Deputy Chahine to conduct the limited protective
       search of Defendant’s vehicle.

 D.E. 75 at 24. Deputy Chahine executed a vehicle frisk based upon
specific observations and his relevant experience as a deputy who
patrols that area. Given his observations and experience, Deputy
Chahine reasonably believed the Mr. Sims was armed and danger-
ous.
      Mr. Sims disagrees and contends that the deputies lacked
(what we will construe as) reasonable suspicion to search his car
USCA11 Case: 20-12774       Date Filed: 09/12/2022     Page: 17 of 25




20-12774               Opinion of the Court                        17

because the narcotics canine did not alert for the presence of drugs.
But as Deputy Chahine testified, the lack of drugs in the car does
not inoculate the potential for the presence of a weapon in the ve-
hicle. In fact, the Supreme Court in Long addressed the specific
circumstance relevant here—a stop that does not culminate in an
arrest—as a situation that leaves officers “particularly vulnerable”
because “if the suspect is not placed under arrest, he will be permit-
ted to reenter his automobile, and he will then have access to any
weapons inside.” Long, 463 U.S. at 1051–52. Here, a “full custodial
arrest” had not been effectuated and so the potential danger con-
tinued even after the K9 unit had done its work, and Deputy
Chahine conducted a pat-down of Mr. Sims’ person. So even if Mr.
Sims was not in the car, the protective sweep of the car was justi-
fied to ensure that upon his return he would not pose a danger to
the deputies.
       We also emphasize the Deputy Chahine’s search was lim-
ited. Reasonable suspicion that an individual is armed and danger-
ous is not carte blanche to search the entire vehicle. The search
must be limited to the area where Mr. Sims may reasonably be hid-
ing a weapon. See Terry, 392 U.S. at 25–26 (“A search for weapons
in the absence of probable cause to arrest . . . must be limited to
that which is necessary for the discovery of weapons which might
be used to harm the officer or others nearby[.]”) (citation omitted).
Deputy Chahine limited his protective search to under the driver’s
seat where he saw Mr. Sims’ duck down and the center console of
USCA11 Case: 20-12774       Date Filed: 09/12/2022     Page: 18 of 25




18                     Opinion of the Court                 20-12774

the car where he saw Mr. Sims repeatedly touch during the course
of the stop.
       We agree with the district court (and the magistrate judge)
that the initial stop was based on probable cause that a traffic in-
fraction had occurred, and that subsequent limited protective
search of the car’s center console was based on reasonable suspi-
cion that Mr. Sims was armed and dangerous. Accordingly, the
motion to suppress was properly denied.
                                  II
      Mr. Sims challenges his sentence on two grounds. First, he
argues that his sentence was substantively unreasonable. Second,
he contends that the district court erred in subjecting him to the
ACCA enhancement under the guidelines. We do not find either
argument persuasive, and explain why below.
                                  A
       Mr. Sims pled guilty to the charges at a plea hearing, where
he admitted that law enforcement had searched his car after a traf-
fic stop, finding a loaded handgun and cocaine, among other evi-
dence, and that he was a convicted felon.
       The presentence investigation report (PSI) prepared for sen-
tencing assigned a base offense level of 14 and added 2 levels be-
cause Mr. Sims had obstructed justice at the suppression hearing,
resulting in an adjusted offense level of 16. See PSI at ¶¶ 19, 23–24.
Mr. Sims was convicted of violating 18 U.S.C. § 922(g) and had
three prior convictions of violent felonies under Florida law: (1)
USCA11 Case: 20-12774       Date Filed: 09/12/2022     Page: 19 of 25




20-12774               Opinion of the Court                        19

aggravated battery with a firearm; (2) resisting an officer with vio-
lence; and (3) robbery with a firearm. See id. at ¶ 25. He was there-
fore subjected to an enhanced sentence under the ACCA, making
his offense level 33 under U.S.S.G. § 4B1.4(b)(3)(B). See id.
        Because of his armed career criminal designation, the appli-
cable criminal history category was IV. See id. at ¶¶ 55–56. The
statutory range of imprisonment for Count One was 15 years to
life, and Count Two had a maximum sentence of 20 years. See id.
at ¶ 103. Count Three required a mandatory consecutive sentence
of at least five years. See id. Based on an offense level of 33 and
criminal history category of IV, the advisory guidelines range of
imprisonment was 188 to 235 months based on Counts One and
Two. See id. at ¶ 104. The guidelines did not provide a range in-
clusive of the mandatory consecutive sentence for Count Three,
but inclusion of a consecutive sentence of five years results in a to-
tal range of 248 to 295 months’ imprisonment. See id.
       Mr. Sims objected, without further explanation, that his
prior Florida conviction for robbery with a firearm did not qualify
as a predicate offense under the ACCA. He also objected to not
receiving credit for acceptance of responsibility, arguing that he
had pled guilty to the indictment, avoiding a lengthy trial. He fi-
nally objected to receiving an enhancement for obstruction of jus-
tice.
      Mr. Sims then filed a sentencing memorandum, where he
requested that he be sentenced to the statutory minimum 240-
month term of imprisonment. He argued that: (1) without the
USCA11 Case: 20-12774       Date Filed: 09/12/2022     Page: 20 of 25




20                     Opinion of the Court                 20-12774

armed career criminal designation, his guidelines range would be
significantly lower and not subject to a 15-year minimum; (2) the
prior convictions that qualify him as an armed career criminal were
more than 30 years old; and (3) the career offender guidelines’ use
of criminal history is not an accurate measure of the risk of recidi-
vism.
        During the sentencing hearing, the district court admitted
certified copies of Mr. Sims’ prior convictions. Mr. Sims had been
convicted of robbery with a firearm, under Fla. Stat. §§ 812.13(1)
and (2)(a) and 775.087(2), in 1991. After hearing argument, the dis-
trict court sustained Mr. Sims’ objections to receiving an obstruc-
tion enhancement and not receiving a decrease for acceptance of
responsibility. The district court overruled Mr. Sims’ objection
that he did not qualify as an armed career criminal, finding that all
three prior offenses qualified as valid ACCA predicates. The dis-
trict court recalculated Mr. Sims’ guidelines range to be 151 to 188
months’ imprisonment. Considering, however, the mandatory
minimum sentence for Count One and mandatory consecutive
sentence for Count Three, the effective guidelines range was cal-
culated to be 240 to 248 months’ imprisonment. The government
requested a sentence at the high-end of the range, and Mr. Sims
requested the statutory minimum sentence of 240 months.
       Following Mr. Sims’ allocution, the district court stated that
it had considered his personal history, and specifically took into ac-
count how he had grown up in a rough neighborhood. It then
noted that Mr. Sims had a serious criminal history, and it was
USCA11 Case: 20-12774        Date Filed: 09/12/2022      Page: 21 of 25




20-12774                Opinion of the Court                         21

concerned that his crimes began when he was 16, yet he continued
to engage in serious violent crimes. The district court was particu-
larly concerned that Mr. Sims’ prior prison sentence did not seem
to deter his actions, stating, “to serve 15 years in prison and get out,
you, would think, well, I don’t want to go back anymore.” D.E.
133 at 104. Finally, the court stated that Mr. Sims’ record, history,
“and the offense speaks for itself,” and after consideration of the
parties’ arguments, the PSI, and the 18 U.S.C. § 3553(a) factors, it
would impose a sentence within the guidelines range, which
“would provide sufficient punishment and deterrence.” Id. at 105.
The district court subsequently announced a sentence of 248
months in total, with 188 months for both Counts One and Two,
running concurrently, and 60 months for Count Three, running
consecutively. See id.
                                   B
       When reviewing the reasonableness of a sentence, we must
ensure that the district court did not commit a significant proce-
dural error. See Gall v. United States, 552 U.S. 38, 51 (2007). We
review the substantive reasonableness of the sentence by consider-
ing the totality of the circumstances under a deferential abuse-of-
discretion standard. See id. A district court abuses its discretion
when it (1) fails to consider relevant factors that were due signifi-
cant weight, (2) gives significant weight to an improper or irrele-
vant factor, or (3) commits a clear error of judgment by balancing
the proper factors unreasonably. See United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc). Proper factors include the
USCA11 Case: 20-12774       Date Filed: 09/12/2022    Page: 22 of 25




22                     Opinion of the Court                20-12774

circumstances of the offense, the criminal history of the defendant,
the seriousness of the crime, the promotion of respect for the law,
just punishment, adequate deterrence, and protection of the pub-
lic. See 18 U.S.C. § 3553(a).
       The district court does not have to give all the factors equal
weight and has discretion to attach greater weight to one factor
over another. See United States v. Rosales-Bruno, 789 F.3d 1249,
1254 (11th Cir. 2015). Along with the § 3553(a) factors, the district
court should consider the particular facts of the case and the guide-
lines range. See id. at 1259–60. The party challenging a sentence
has the burden of showing that the sentence is unreasonable in
light of the entire record, the § 3553(a) factors, and the deference
afforded to the sentencing court. See id. at 1256.
       We will not substitute our own judgement for that of the
sentencing court, as the relevant question is not whether we would
have come to the same decision as the sentencing court, but
whether the court’s decision was within the range of permissible
sentences. Id. at 1254. Though we do not apply a presumption of
reasonableness to sentences within the guidelines range, we ordi-
narily expect such a sentence to be reasonable. See United States
v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014). Moreover, a sentence
imposed well below the statutory maximum also indicates that the
sentence is reasonable. Id.
       Here, the district court did not abuse its substantial discre-
tion because it considered the § 3553(a) factors, taking Mr. Sims’
individual history and characteristics into consideration, and
USCA11 Case: 20-12774       Date Filed: 09/12/2022     Page: 23 of 25




20-12774               Opinion of the Court                        23

reasonably chose to place more weight on Mr. Sims’ criminal his-
tory. His sentence was reasonable, moreover, because it was
within the guidelines range and below the statutory maximum.
Accordingly, we affirm as to this issue.
                                  C
       We review de novo whether a prior conviction qualifies as
a violent felony under the ACCA. See United States v. Deshazior,
882 F.3d 1352, 1354 (11th Cir. 2018). The categorical approach is
used to determine whether a prior conviction qualifies under the
ACCA’s elements clause. See United States v. Sanchez, 940 F.3d
526, 530 (11th Cir. 2019).
       A defendant convicted of being a felon in possession of a fire-
arm under § 922(g) who has three or more prior convictions for a
“violent felony” or “serious drug offense” faces a mandatory mini-
mum sentence of 15 years under the ACCA. See 18 U.S.C.
§ 924(e)(1). The ACCA’s elements clause defines a “violent felony”
as any crime punishable by a term of imprisonment exceeding one
year that “has as an element the use, attempted use, or threatened
use of physical force against the person of another.” 18 U.S.C.
§ 924(e)(2)(B)(i).
       Under Florida law, the mere snatching of property from an-
other does not meet the requirement for robbery that the offender
used physical force sufficient to overcome the victim’s resistance.
See Stokeling v. United States, 139 S. Ct. 544, 554–55 (2019) (citing
Robinson v. State, 692 So. 2d 883, 886 (Fla. 1997)). Indeed, Florida
USCA11 Case: 20-12774       Date Filed: 09/12/2022    Page: 24 of 25




24                     Opinion of the Court                20-12774

robbery has “never included a theft or taking by mere snatching
because snatching is theft only and does not involve the degree of
physical force needed to sustain a robbery conviction.” United
States v. Fritts, 841 F.3d 937, 942 (11th Cir. 2016). Thus, under the
application of the categorical approach to the Florida robbery stat-
ute, robbery qualifies as a violent felony under the ACCA’s ele-
ments clause. See Stokeling, 139 S. Ct. at 555 (“Because the term
‘physical force’ in ACCA encompasses the degree of force neces-
sary to commit common-law robbery, and because Florida robbery
requires that same degree of ‘force,’ Florida robbery qualifies as an
ACCA-predicate offense under the elements clause.”). There is no
exception, moreover, for pre-1997 Florida robbery convictions ob-
tained in Florida’s Fourth District Court of Appeal. See Welch v.
United States, 958 F.3d 1093, 1097–98 (11th Cir. 2020) (“We ob-
served that if pre-1997 Florida robbery qualified as a violent felony
under either the elements clause or the residual clause, it qualified
as a violent felony, nonetheless.”).
        Here, we are bound by our holding in Welch, which estab-
lishes that Mr. Sims’ prior conviction for Florida robbery qualifies
as a valid ACCA predicate offense without exception. Therefore,
we affirm as to this issue.
                                 III
       We find that Mr. Sims’ motion to suppress was properly de-
nied because the initial traffic stop was based on probable cause
that a traffic infraction had occurred, and the subsequent limited
protective search was based on reasonable suspicion that Mr. Sims
USCA11 Case: 20-12774     Date Filed: 09/12/2022   Page: 25 of 25




20-12774             Opinion of the Court                     25

was armed and dangerous. We also conclude that the district
court’s within-guidelines sentence was substantively reasonable,
and that it properly applied the ACCA enhancement.
      AFFIRMED.